 



Exhibit 10.3

Schedule of Director Fees

     Effective June 13, 2006, members of the Board of Director’s shall be
compensated as follows:



1.   Each non-employee member of the Company’s Board of Directors shall receive
a quarterly retainer of $2,000.   2.   In addition to the quarterly retainer,
each non-employee member of the Company’s Board of Directors will receive the
following fees per meeting attended:

          Meeting Type   Fee Per Meeting
Board Meeting
  $ 1,000  
Telephonic Board Meeting
  $ 500  
Committee Meetings
  $ 500  



3.   Each board member is entitled to reimbursement for all reasonable
out-of-pocket expenses incurred in connection with his or her attendance at a
board or committee meeting.

 